DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 6-10, drawn to a microfluidic chip.
Group II, claim(s) 16-20, drawn to a microfluidic chip with a plurality of outlets.
Group III, claim(s) 43-49, drawn to a method for evaluating an activity of a physiologically active substance.
Group IV, claim(s) 50, drawn to a method for preparing an organoid.
Group V, claim(s) 52, drawn to an organoid.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of the plate, bridge channel, the inlet and outlet formed through the plate, the wells extending outward through the channel and the bridge channel being a curved, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lean et al. (US 2009/0050538 A1 – hereafter ‘538).  ‘538 discloses a system for particle separation (Abstract) that includes a device (device 20) that includes an inlet (inlet 32) and outlet (outlet 34) formed through the top of the plate (Fig. 5; [0072]).  ‘528 further discloses a channel (channel 22) that is curved or serpentine (Fig. 5; [0072]) with chambers (chambers 30A-C, i.e. the wells) extending outward from the channel where the channel is being interpreted as being formed in intaglio ([0072]).  
During a telephone conversation with Mark Zimmerman on 07/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 6-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20, 43-49, 50 and 52 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Lean et al. (US 2009/0050538 A1 – hereafter ‘538).
‘538 discloses a device for particle separation (Abstract) that includes the following limitations for claim 1: 
“A microfluidic chip”: ‘538 discloses a chip ([0096]; Fig. 5).  
“a plate”: ‘538 discloses a plate (Fig. 5; [0072]).  
“a bridge channel formed in intaglio on one side of the plate”: ‘538 discloses a channel (channel 22; Fig. 5) that is on one side of the plate (on the bottom side of the top plate) that is being interpreted as formed in intaglio.  
“an inlet formed through the plate to communicate with one end of the bridge channel”: ‘538 discloses an inlet (inlet 32; Fig. 5) that is formed through the plate at one end of the channel ([0072]).  
“an outlet formed through the plate to communicate with the other end of the bridge channel”: ‘538 discloses an outlet (outlet 34; Fig. 5; [0072]) that extends through the plate and is at the other end of the channel.  
“one or more wells extending in an outward direction of the plate from the bridge channel to provide a space”: ‘538 discloses chambers (chambers 30A-D, i.e. the wells; Fig. 5; [0072]) which extends in an outward direction from the channel.  
“wherein the bridge channel is in the form of a curved line, a bent line, an arch, a circle, a spiral, or a polygon”: ‘538 discloses that the channel is a curved line (channel 22; Fig. 5; [0072]).  
For claim 6, the portions of the channel of ‘538 connected to the inlet and outlet are symmetrical (Fig. 5).  
For claim 7, ‘538 discloses multiple bends within the channel (Fig. 5; [0072]). 
For claim 8, the channel of ‘538 is a serpentine curve and therefore an atypical curve (Fig. 5; [0072]). 
For claim 10, ‘538 discloses that the wells are spaced apart from one another along the channel (Fig. 5; [0072]). 
Therefore, ‘538 meets the limitations of claims 1, 6-8 and 10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lean et al. (US 2009/0050538 A1 – hereafter ‘538).
For claim 9, ‘538 discloses that the channel can have a plurality of arcs (Fig. 5), but does not specify that the channel sections have different sizes.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to have different sizes within the channel in order to obtain the predictable result of regulating fluid flow and sorting particles through the system.  See also MPEP §2144.04 IV A.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parce et al. (US 5,942,443 A) discloses a microfluidic chip where the channel can have a serpentine channel in order to maximize the use of space on the chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799